DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-9, 11, 16, 18-19, and 22-23 are rejected under 35 U.S.C. 103 as obvious over Kojima (JP 63-105427 A) in view of Andrews et al (US 2010/0079053; hereinafter Andrews). 

Regarding claims 1 and 11, Kojima discloses a cathode assembly (figs. 7a-7b) for an X-ray imaging apparatus (par. 1) with a corresponding method of manufacturing, comprising: an outer shell (7) having an electron optical functionality (focus electrode 7) and; an insulator (insulating substrate 8), insertable (abstract and fig. 7b) into the outer shell (7) for two or more electrodes (connected to 13), wherein the outer shell (7) includes an inner surface that surrounds the insulator (8) and that encloses the insulator within the outer shell (abstract and figs. 7a-7b), and the inner surface (of 7) surrounding the insulator (8) and enclosing the insulator (8) within the outer shell (7) is in contact (abstract and fig. 7b) with the insulator (8).   
However, Kojima fails to explicitly disclose a monolithic outer shell. 
Andrews teaches a monolithic (par. 54: single piece) outer shell (340). 
It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Kojima with the teaching of Andrews, since forming in one piece an article which has may have been formed in a plurality of pieces and put together involves only routine skill in the art. One would have been motivated to make such a modification for reducing manufacturing steps, reducing parts, or having a stronger component structurally.  

Regarding claim 3, Kojima discloses wherein the outer shell includes an integrated heat barrier to affect heat flow (due to the shape of 7). Andrews teaches wherein the monolithic outer shell includes an integrated heat barrier to affect heat flow (due to the shape of 340).  

Regarding claim 4, Kojima discloses wherein the integrated heat barrier includes one or more apertures and/or one or more thinned sections formed in the outer shell (of 7). Andrews teaches wherein the integrated heat barrier includes one or more apertures and/or one or more thinned sections formed in the monolithic outer shell (340).  

Regarding claim 5, Andrews teaches wherein the monolithic outer shell is metallic (par. 50).  

Regarding claim 6, Kojima discloses wherein the insulator has a structure (8).
However, Kojima fails to disclose a relief structure. 
Andrews teaches a relief structure (310).  
It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Kojima with the teaching of Andrews, since one would have been motivated to make such a modification for more easily positioning the components (Andrews: fig. 4).

Regarding claim 7, Kojima discloses an emitter (13). 

Regarding claim 8, Andrews teaches wherein the monolithic outer shell is formed from a single block of material (par. 54).  
Note that the method of forming a device (i.e., formed by at least one of: i) 3D-printing, ii) milling, and iii) laser cutting) is not germane to the issue of patentability of the device itself.  Therefore, this recitation has not been given patentable weight.  

Regarding claim 9, Kojima discloses an X-ray source (fig. 6) comprising: an anode (2); and a cathode (3) comprising an outer shell (7) having an electron optical functionality (focusing electrode 7); and an insulator (insulating substrate 8), insertable (abstract and figs. 7a-7b) in the outer shell (7), for two or more electrodes (for 13), wherein the outer shell (7) includes an inner surface that surrounds the insulator (8) and that encloses the insulator (8) within the outer shell (7), and the inner surface (of 7) surrounding the insulator (8) and enclosing the insulator (8) within the outer shell (7) is in contact (abstract and fig. 7b) with the insulator (320).    
However, Kojima fails to explicitly disclose a monolithic outer shell. 
Andrews teaches a monolithic (par. 54: single piece) outer shell (340). 
It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Kojima with the teaching of Andrews, since forming in one piece an article which has may have been formed in a plurality of pieces and put together involves only routine skill in the art. One would have been motivated to make such a modification for reducing manufacturing steps, reducing parts, or having a stronger component structurally.  
 
Regarding claim 16, Kojima discloses wherein the insulator has a shape (of 8) that conforms to a cross sectional shape of the inner surface (of 7) surrounding the insulator (fig. 7b). Andrews also teaches wherein a shape (310) that conforms to a cross sectional shape of the inner surface (of 340) surrounding the shape (310). 

Regarding claim 18, Kojima discloses wherein the insulator (8) is smaller, in size in an insertion direction in which the insulator (8) is inserted into the outer shell (7), than the outer shell (7).

Regarding claim 19, Kojima discloses wherein a whole part of the insulator (8) is disposed in the outer shell (7). 

Regarding claim 22, Kojima discloses wherein the outer shell (7) includes an opening (abstract), and wherein the inner surface (of 7) surrounding the insulator (8) and enclosing the insulator (fig. 7b) within the outer shell (7) includes: a contact surface (of 7) that is in contact with the insulator (8), and that is spaced apart (with 7), in an insertion direction in which the insulator (8) is inserted via the opening into the outer shell (7), from an edge of the opening of the outer shell (7). 

Regarding claim 23, Kojima discloses an emitter (13), wherein the inner surface (of 7) surrounding the insulator (8) and enclosing the insulator (8) within the monolithic outer shell (7) includes a non-contact surface (of 7) that is not in contact (of 7 not touching 8) with the insulator (8), wherein the contact surface of the inner surface (of 7 touching 8) is located, in the insertion direction, between the emitter (13) and each of the edge of the opening of the monolithic outer shell (bottom of 7) and the non-contact surface (of 7 not touching 8 and below 8), and wherein the contact surface of the inner surface (of 7 touching 8) is spaced apart, in the insertion direction, from the edge of the opening of the monolithic outer shell (bottom of 7) across the non- contact surface (of 7 not touching 8 and below 8).

Claim 2 is rejected under 35 U.S.C. 103 as obvious over Kojima and Andrews as applied to claim 1, and further in view of Dinsmore (US 2001/0016027).
Kojima as modified above suggests claim 1. Kojima further discloses wherein the insulator is formed (insulating substrate 8). 
However, Kojima fails to explicitly disclose wherein the insulator is monolithic. 
Dinsmore teaches wherein the insulator is monolithic (pars. 13 and 26: a ceramic and preferably monolithic substrate). 
It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Kojima with the teaching of Dinsmore, since forming in one piece an article which may have been formed in a plurality of pieces and put together involves only routine skill in the art. Furthermore, since the insulator is a substrate, it is well known in the art and in general to have a substrate that is monolithic, since such a single structure is an easier material to start with for a manufacturing process. One would have been motivated to make such a single substrate for reducing manufacturing steps, reducing parts, or having a structurally stronger component.   

Claim 12 is rejected under 35 U.S.C. 103 as obvious over Kojima and Andrews as applied to claim 11 above, and further in view of Sanders et al. (US 2004/0090166; hereinafter Sanders). 
Kojima as modified above suggests claim 11. Kojima further discloses mounting (abstract) the insulator (8) into the outer shell (7). 
Sanders also teaches mounting (par. 32) one (104) into the other (102).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Kojima with the teaching of Sanders, since these assembling techniques were art-recognized equivalents at the time the invention was made, which one of ordinary skill in the art would have found obvious to substitute. One would have been motivated to make such a modification for providing more support (Sanders: fig. 3). 
Furthermore, since the Examiner finds that the prior art (i.e., Kojima) contained a “base” upon which the claimed invention can be seen as an “improvement” (with mounting and insertion) and since the Examiner finds that the prior art (i.e., Sanders) contained a “comparable” system that has been improved in the same way as the claimed invention, the Examiner thus finds that one of ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” and the results would have been predictable to one of ordinary skill in the art. Therefore, such a claimed combination would have been obvious. 

Claims 17 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima and Andrews as applied to claim 1 above, and further in view of Bard et al. (US 2009/0022277).

Regarding claim 20, Kojima as modified above suggests claim 1. Kojima further discloses an electrically conductive lead electrically connected with one of the two or more electrodes (for 13), wherein the insulator (8) includes a first part provided with a through hole (in 8) through which the electrically conductive lead passes, the insulator (8) includes a second part in contact with the inner surface (of 7) surrounding the insulator (8), and the first and second parts of the insulator are formed with a same insulator material (8). Andrews also teaches an electrically conductive lead (in 310) electrically connected with one of the two or more electrodes (fig. 4: 320). 
However, Kojima fails to disclose a pin.
Bard teaches a pin (78).
It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Kojima with the teaching of Bard, since these electrical connections were art-recognized equivalents at the time the invention was made, which one of ordinary skill in the art would have found obvious to substitute. One would have been motivated to make such a modification for making a more compact configuration. 

Regarding claim 21, Kojima discloses an electrically conductive lead electrically connected with one of the two or more electrodes (for 13), and wherein the inner surface of the outer shell (7) faces an inner side in a radial direction of a lead axis extending along the electrically conductive lead (for 13). Andrews also teaches an electrically conductive lead (in 310) electrically connected with one of the two or more electrodes (320. Bard teaches an electrically conductive pin (78). 

Regarding claim 17, Kojima discloses wherein the insulator is an insulator disc (figs. 7a-7b and 9:8) that includes an outer peripheral surface (of 8) extending along a circumferential direction of the axis (for 11/12), the outer peripheral surface of the insulator disc (8) faces an outer side of the radial direction of the axis (for 11/12), the inner surface (of 7) surrounding the insulator (8) and facing the inner side in the radial direction extending along the circumferential direction of the axis (for 11/12), and the outer peripheral surface of the insulator disc (8) is in contact with the inner surface (of 7) surrounding the insulator (8) and facing the inner side in the radial direction. Bard teaches a pin (78). 

Response to Arguments
Applicant's arguments filed May 11, 2022, have been fully considered but are moot in view of the new grounds of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884